Holmes, J.
The petitioner was not an inhabitant of Reading or of the State on May 1, 1896, and did not bring in a list as required by the assessors, under Pub. Sts. c. 11, § 38. Before filing his petition he did file a list with them, as required by § 72. The court did not pass upon the question whether there was good cause why the list was not brought in within the time fixed by the assessors, § 72, other than that the petitioner was a nonresident, but found for the petitioner and reported the case.
We are of opinion that, putting the case at the lowest, the judge was warranted in finding as, if necessary, we must assume *569him to have done, that residence in another State was good cause why the list was not brought in earlier. But we need not stop there, as we are of opinion that such residence is sufficient cause as matter of law. The only persons to whom the notice of the assessors is to be given under §38 are the inhabitants. It is true that § 72 requires a list from any person seeking an abatement whether resident or not. Winnisimmet Co. v. Chelsea, 6 Cush. 477. But as the only section fixing a time for doing so is § 38, which does not apply to non-residents, it follows that any time before filing a petition for abatement is seasonable for them.

Judgment upon the finding.